Order entered December 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00844-CV

                          IN THE INTEREST OF G.A.L., A CHILD

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 85844

                                            ORDER
       Before the Court is appellee’s December 2, 2019 second motion for an extension of time

to file its brief on the merits. We GRANT the motion and extend the time to December 11,

2019. We caution appellee that further extension requests in this accelerated appeal involving

the termination of appellant’s rights will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE